
	

113 SRES 12 ATS: Recognizing the third anniversary of the tragic earthquake in Haiti on January 12, 2010, honoring those who lost their lives in that earthquake, and expressing continued solidarity with the people of Haiti.
U.S. Senate
2013-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 12
		IN THE SENATE OF THE UNITED STATES
		
			January 24
			 (legislative day, January 3), 2013
			Mr. Nelson (for himself,
			 Mrs. Gillibrand,
			 Mr. Lautenberg, Mr. Cardin, Mr.
			 Durbin, Ms. Warren,
			 Ms. Landrieu, Mr. Harkin, Ms.
			 Mikulski, Mr. Leahy,
			 Ms. Hirono, Mrs. Boxer, and Mr. Udall
			 of New Mexico) submitted the following resolution; which was
			 referred to the
			 Committee on Foreign
			 Relations
		
		
			February 14, 2013
			Reported by Mr.
			 Menendez, with an amendment and an amendment to the
			 preamble
		
		
			March 11, 2013
			Considered, amended, and agreed to with an amended
			 preamble
		
		RESOLUTION
		Recognizing the third anniversary of the
		  tragic earthquake in Haiti on January 12, 2010, honoring those who lost their
		  lives in that earthquake, and expressing continued solidarity with the people
		  of Haiti.
	
	
		Whereas, on January 12, 2010, an earthquake measuring 7.0
			 on the Richter scale struck the country of Haiti, followed by 59 aftershocks
			 measuring 4.5 or greater;
		Whereas more than 220,000 people died as a result of the
			 earthquake, more than 300,000 people were injured, and more than 3,000,000
			 people were directly affected by the disaster;
		Whereas the total cost in terms of human lives,
			 infrastructure damage, and economic losses makes the earthquake one of the
			 worst urban disasters in modern history;
		Whereas President Barack Obama vowed the unwavering
			 support of the United States Government and pledged a swift,
			 coordinated, and aggressive effort to save lives and support the recovery in
			 Haiti;
		Whereas the initial emergency response of the men and
			 women of the United States Government, led by the United States Agency for
			 International Development and United States Southern Command, was swift and
			 resolute;
		Whereas the Haitian diaspora, other individuals,
			 businesses, and philanthropic organizations throughout the United States and
			 the international community overwhelmingly responded to the crisis by sending
			 emergency relief supplies and significant financial contributions;
		Whereas the Senate passed 3 successive resolutions
			 expressing its profound sympathy and unwavering support for the people of Haiti
			 and urging all nations to assist the people of Haiti with their long-term
			 needs;
		Whereas, 3 years later, significant challenges still
			 remain in Haiti as it works to recover and rebuild;
		Whereas, according to the International Organization for
			 Migration, approximately 360,000 people remain in spontaneous and organized
			 camps in Haiti and hundreds of thousands of poor people in Haiti continue to
			 live in non-permanent housing, conditions that make them vulnerable to future
			 natural disasters;
		Whereas hundreds of thousands of people as a result of the
			 earthquake will have some form of a long term disability, in addition to
			 approximately 800,000 persons with disabilities living in Haiti;
		Whereas, according to an independent panel investigation
			 by the United Nations, on October 19, 2010, an imported strain of cholera was
			 detected in the Lower Artibonite region of Haiti;
		Whereas, according to the Haitian Ministry of Public
			 Health and Population, as of December 31, 2012, more than 7,900 people in Haiti
			 have died from cholera and more than 635,000 have been infected with the
			 disease since the earthquake on January 12, 2010;
		Whereas the United Nations Secretary-General announced a
			 plan to eliminate cholera from the island of Hispaniola through enhanced
			 treatment and prevention efforts and through the development of clean water and
			 sanitation infrastructure that is accessible to all people in Haiti;
		Whereas gender-based violence against women and girls in
			 Haiti continues to be a chronic problem, and judicial barriers that have
			 prevented victims from finding redress remain a significant issue of
			 concern;
		Whereas, in 2012 alone, Haiti faced a long drought period
			 and 2 major tropical storms that destroyed 70 percent of agricultural crops in
			 Haiti, impacting the lives of millions of people in Haiti facing food
			 insecurity and further crippling the economy of Haiti;
		Whereas the sustained assistance to Haiti from the United
			 States and the international community bolsters the efforts of the Government
			 of Haiti to confront these challenges; and
		Whereas, since the earthquake on January 12, 2010, the
			 people of Haiti have demonstrated unwavering resilience, dignity, and courage:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)mourns the loss
			 of lives as a result of the tragic earthquake in Haiti on January 12, 2010, and
			 the subsequent cholera epidemic;
			(2)honors the
			 sacrifice made by the men and women of the Government of Haiti, civil society,
			 the United States Government, the United Nations, and the international
			 community in their response to those affected by the calamity;
			(3)reaffirms its
			 solidarity with the Government and people of Haiti as they work to rebuild
			 their country and livelihoods;
			(4)supports the
			 long-term reconstruction efforts of the United States Government to improve
			 housing, energy, job creation, food security, health care, education,
			 governance, and rule of law in Haiti in full cooperation with the Government of
			 Haiti, its Office of the Secretary of State for the Integration of Persons with
			 Disabilities, and civil society, and with the support of the private
			 sector;
			(5)urges the
			 President and the international community to continue—
				(A)to focus
			 assistance on increasing the capacity of the public sector of Haiti to
			 sustainably provide services to the people of Haiti;
				(B)to develop,
			 improve, and increase communication and participation to more substantially
			 involve civil society in Haiti and the Haitian diaspora at all stages of the
			 post-earthquake response;
				(C)to provide
			 programs that protect and involve vulnerable populations, including internally
			 displaced persons, children, women and girls, and persons with disabilities;
			 and
				(D)to work to
			 enhance the ability of the Government of Haiti, at all stages of the democratic
			 process, to improve economic development, attract private sector investment,
			 pursue judicial reform, enhance the rule of law, reduce incidences of
			 gender-based violence, improve water and sanitation systems, develop a civil
			 registry, and reform land tenure policies;
				(6)welcomes evidence
			 of progress in building a better future for Haiti, including—
				(A)significant
			 improvements in agricultural yields via the Feed the Future initiative;
				(B)the opening of
			 the Caracol Industrial Park in northern Haiti, which is projected to create
			 approximately 20,000 jobs by 2016;
				(C)programs to
			 support economic opportunities for women and survivors of sexual violence
			 through microcredit, short term jobs programs and leadership training, health
			 services, and reintegration and repatriation assistance to Haitian
			 migrants;
				(D)the reduction of
			 the cholera mortality rate to lower than one percent, and the provision of
			 sophisticated HIV and AIDS prevention and treatment services; and
				(E)the recruitment,
			 training, and provisioning of new officers for the Haitian National Police;
			 and
				(7)urges the
			 President—
				(A)to continue
			 reconstruction and development efforts, closely coordinated with the Government
			 of Haiti, the Haitian diaspora, and international actors who share in the goal
			 of a better future for Haiti;
				(B)to ensure close
			 monitoring of the implementation of aid programs funded by the United States
			 Government; and
				(C)to work with the
			 Government of Haiti and private landowners to prevent the forced eviction of
			 internally displaced people and communities and to provide sustainable and safe
			 housing solutions for the most vulnerable people in Haiti.
				
